NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 20-30216
                                                    20-30217
                Plaintiff-Appellee,                 20-30218

 v.
                                                D.C. Nos.
LESLIE GUY WILSON,                              2:20-cr-00080-RSL-1
                                                2:13-cr-00024-RSL-1
                Defendant-Appellant.            2:92-cr-00014-RSL-1

                                                MEMORANDUM*

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert S. Lasnik, District Judge, Presiding

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      In these consolidated appeals, Leslie Guy Wilson appeals from the district

court’s judgment and challenges the 30-month sentence imposed upon revocation

of three supervised release terms. We have jurisdiction under 28 U.S.C. § 1291,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and we affirm.

      Wilson first contends that, because he had permission to interact with his

residential reentry center roommate and the government never retracted that

permission, the district court erred in revoking his supervised release for

associating with a felon. We need not address this argument because revocation of

supervised release can be “based upon only one violation,” United States v. Daniel,

209 F.3d 1091, 1094 (9th Cir. 2000), and Wilson does not contest the district

court’s findings that he violated at least one other condition of each of his

supervised release terms.

      Wilson next contends that the district court did not adequately explain its

reasons for imposing an above-Guidelines sentence. We review for plain error, see

United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and

conclude that there is none. The district court sufficiently explained its reasons for

imposing the above-Guidelines sentence, including Wilson’s history and

characteristics, and the need to protect the public. See United States v. Carty, 520

F.3d 984, 992 (9th Cir. 2008) (en banc).

      Wilson further argues that the sentence is substantively unreasonable in light

of the allegedly minor nature of the violations. The district court did not abuse its

discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). The above-

Guidelines sentence is substantively reasonable in light of the 18 U.S.C. § 3583(e)


                                           2                  20-30216, 20-30217, & 20-30218
factors and the totality of the circumstances, including Wilson’s multiple breaches

of the court’s trust. See Gall, 552 U.S. at 51; United States v. Simtob, 485 F.3d

1058, 1062-63 (9th Cir. 2007).

      Wilson lastly claims that his supervised release was improperly revoked

because, under United States v. Haymond, 139 S. Ct. 2369 (2019), the factual bases

for the revocation had to be found by a jury and proven beyond a reasonable doubt.

This claim is foreclosed by our opinion in United States v. Henderson, 998 F.3d

1071 (9th Cir. 2021), cert. denied, 142 S. Ct. 810 (2022).

      AFFIRMED.




                                          3                  20-30216, 20-30217, & 20-30218